
	

114 HR 4062 IH: Protecting Seniors Access to Proper Care Act of 2015
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4062
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Marchant (for himself, Mr. Blumenauer, Mrs. Black, Mr. Nunes, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to remove the enrollment restriction on certain
			 physicians and practitioners prescribing covered outpatient drugs under
			 the Medicare prescription drug program.
	
	
 1.Short titleThis Act may be cited as the Protecting Seniors Access to Proper Care Act of 2015. 2.Removing duplicative paperwork in permitting certain non-enrolled physicians or practitioners to prescribe covered outpatient drugs under Medicare part DSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–103) is amended by adding at the end the following new subsection:
			
 (m)Removal of enrollment restrictionNothing in this title or section 6405(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395f note) shall be construed as requiring, as a condition of payment by a PDP sponsor for a covered part D drug prescribed by an individual who is a physician or who is a practitioner described in section 1842(b)(18)(C) and authorized under State law to prescribe such drug, that the individual be enrolled under section 1866(j) so long as—
 (1)the individual is not otherwise disqualified from being so enrolled; and (2) (A)the individual is not a physician described in section 1861(r)(1); or
 (B)the individual is such a physician and the individual’s practice prescribes a low-volume (as determined by the Secretary) of billings for such drugs under this part.
						.
		
